Citation Nr: 1702852	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  04-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file was subsequently transferred to the RO in Portland, Oregon.  This matter was previously remanded by the Board in March 2013, July 2013, and April 2014.  

Although the Veteran requested a hearing in November 2010, he withdrew that request in a January 2011 statement.  38 C.F.R. § 20.702(e).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional remand is required to comply with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2014 remand specifically stated that the examiner was to reconcile his or her opinion with the Veteran's assertion that he is computer illiterate in occupational experience.  In the November 2014 VA examination addendum, the examiner asserted that the Veteran's service-connected conditions are less likely than not the reason that he is reported to be computer illiterate as neither his T12 condition or residuals of removal of a ganglion cyst of the right wrist interfere with his ability to learn and retain computer skills or information.  A veteran's occupational experience is to be taken into consideration regardless of whether it is related to a service-connected disability.  38 C.F.R. § 4.16(b).  By merely stating that the Veteran's lack of computer experience is not related to his service-connected disabilities, the examiner has not substantially complied with the remand order, which intends to determine whether the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment that is consistent with his lack of computer experience.  

The Board notes that the examiner's difficulty in responding to the question may be due to the fact that the examiner is not a vocational specialist, in spite of the fact that a vocational specialist was specifically requested by the remand instruction.  While in some cases substantial compliance with a remand instruction requesting a vocational specialist may be found if the examiner appropriately considers the Veteran's occupational experience in providing his or her opinion, in this case the examiner has not considered the Veteran's occupational experience except to state that it was not the result of his service-connected disabilities.  As reconciliation of the opinion with the Veteran's occupational experience was highlighted as being of particular importance in the remand instruction, the Board cannot find substantial compliance in this instance.  Upon remand, an attempt should be made to substantially comply with the remand instruction.

The claims folder should also be updated to include VA treatment records compiled since January 13, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Roseburg VA Medical Center and all associated outpatient clinics dated from January 13, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to a VA vocational specialist.  If a vocational specialist is not available at the Roseburg VA Medical Center, forward the Veteran's claims file to a vocational specialist at another VA facility.  If no vocational specialist is available at any VA facility, a finding to that effect should be recorded in the claims file, and the claims file should be forwarded to another appropriate clinician.

After reviewing the claims file, including the Veteran's VA examinations and Social Security Administration (SSA) records, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, considered in combination, preclude him from gaining or maintaining substantially gainful employment, consistent with his education and occupational experience.  When offering the requested opinion, the clinician should not consider the effects of age or any nonservice-connected disabilities.  However, the clinician is asked to reconcile his or her opinion with the Veteran's assertion that he is computer illiterate in occupational experience.  

A complete rationale must be provided for any opinion offered.

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




